DETAILED ACTION
This action is responsive to the application as filed 4/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are pending.

Claim Objections
Claims 1, 10, and 17 are objected to because of the following informalities: in each claim, the limitation: “a fluid conduit disposed within the substrate support assembly disposed through the facility plate and the ground plate” reads strangely, since the last clause is ambiguous as to its subject. 
The Examiner suggests amending each limitation to read: “a fluid conduit disposed within the substrate support assembly, wherein the fluid conduit is further disposed through the facility plate and the ground plate”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “the end guide” renders the scope of the claim indefinite. Claim 8 recites “an end guide disposed at each end of the fluid conduit”, which appears to require more than one end guide, thus making “the end guide” unclear to which end guide is being referred. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “wherein at least one end guide includes a friction reducing coating disposed thereon”.
Regarding claim 14, the limitation “the end guide” renders the scope of the claim indefinite. Claim 13 recites “an end guide disposed at each end of the fluid conduit”, which appears to require more than one end guide, thus making “the end guide” unclear to which end guide is being referred. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “wherein at least one end guide includes a friction reducing coating disposed thereon”.
Regarding claim 20, the limitation “the end guide” renders the scope of the claim indefinite. The claim recites “an end guide disposed at each end of the fluid conduit”, which appears to require more than one end guide, thus making “the end guide” unclear to which end guide is being referred. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “wherein at least one end guide includes a friction reducing coating disposed thereon”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noorbakhsh (US Pub. 2018/0151402) in view of Ueda (US Patent 5,376,213) and Chew (US Patent 5,522,937).
The Examiner notes that Ueda is related to JPH06-181186A, which was disclosed by the Applicant in the IDS filed 5/25/2021.
Regarding claim 1, Noorbakhsh teaches a substrate support assembly ([0013] and Fig. 1, substrate support assembly #126) comprising: 
a facility plate ([0016] and Fig. 1, facility plate #145); 
a ground plate ([0016] and Fig. 1, base plate #176) coupled to the facility plate (Fig. 1, #145 attached to #176); 
a fluid conduit ([0017] and Fig. 1, lines connecting fluid source #122 and cooling channels #190) disposed within the substrate support assembly disposed through the facility plate and the ground plate (Fig. 1, lines pass through #145 and #176). 

Noorbakhsh does not teach a connector coupled to the ground plate that houses a portion of the fluid conduit, the connector comprising a biasing assembly and a fastener disposed in a pocket formed in the ground plate.
However, Ueda teaches a connector (Ueda – C6, L7 and Figs. 1-4, joint device #80) coupled to the ground plate (Ueda – C2, L68 and Figs. 1-4, through bottom #6) that houses a portion of the fluid conduit (Ueda – C6, L24 and Fig. 4, coolant path #94), the connector comprising a fastener (Ueda – C7, L62 and Fig. 4, bolts securing #92) disposed in a pocket formed in the ground plate (Ueda – Fig. 4, bolts inside hollow cavity and secured into bottom #6).
Noorbakhsh and Ueda both teach chemical vapor deposition apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Modified Noorbakhsh does not teach a biasing assembly.
	However, Chew teaches a biasing assembly (Chew – C6, L42-43 and Fig. 15, conical spring washers #186 for bolts #188).
	Modified Noorbakhsh and Chew both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connector of modified Noorbakhsh to include the biasing assembly of Chew in order to secure pieces together without special torqueing requirements and maintain pressure while accommodating large dimensional changes (Chew – C3, L63-C4, L2).

Regarding claim 2, Noorbakhsh modified by Ueda do not teach wherein the biasing assembly comprises a plurality of spring forms coupled between the fastener and the pocket.
However, Chew teaches wherein the biasing assembly comprises a plurality of spring forms (Chew – C6, L42-43 and Fig. 15, conical spring washers #186 for bolts #188).
	It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connector of modified Noorbakhsh to include the biasing assembly of Chew in order to secure pieces together without special torqueing requirements and maintain pressure while accommodating large dimensional changes (Chew – C3, L63-C4, L2).
	The Examiner notes that while Chew does not explicitly describe the conical spring washers as “spring forms”, the attached brochure Apex Fasteners: Spring Washers showers where conical spring washers would be known to one of ordinary skill in the art as a spring form according to the instant application (Belleville washers, see par. [0035] of the published application ‘512).

Regarding claim 3, Noorbakhsh does not teach wherein the connector includes a sliding seal surrounding a body of the connector.
However, Ueda teaches wherein the connector (Ueda – C6, L7 and Figs. 1-4, joint device #80) includes a sliding seal (Ueda – C7, L68 and Fig. 4, O-ring #132) surrounding a body of the connector (Ueda – Fig. 4, surrounding an outer edge surface of #84).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector with sliding seal of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Regarding claim 4, Noorbakhsh does not teach wherein the connector includes one or more vacuum channels formed therein.
However, Ueda teaches wherein the connector (Ueda – C6, L7 and Figs. 1-4, joint device #80) includes one or more vacuum channels formed therein (Ueda – C7, L57 and Fig. 4, passages #122 with space #120 that is made vacuum).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector with vacuum channels of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32, C7, L57-60).

Regarding claim 5, Noorbakhsh teaches wherein the substrate support assembly further comprises an electrostatic chuck ([0016] and Fig. 1, electrostatic chuck #174) and a base assembly ([0016] and Fig. 1, cooling plate #130) coupled to the facility plate (Fig. 1, #130 coupled to #145).

Regarding claim 6, Noorbakhsh teaches wherein the substrate support assembly further comprises a bond layer ([0022] and Fig. 1, bonding layer #150) at an interface between a bottom surface of the electrostatic chuck (Fig. 1, bottom surface of ESC #174) and a top surface of the base assembly (Fig. 1, top surface of cooling plate #130).

Regarding claim 7, Noorbakhsh does not teach wherein the connector is coupled to a lower surface of the ground plate by a thermal gasket.
However, Ueda teaches wherein the connector (Ueda – C6, L7 and Figs. 1-4, joint device #80) is coupled to a lower surface of the ground plate by a thermal gasket (Ueda – C7, L68 and Fig. 4, O-ring #134 surrounding outside edge of #84 facing #6).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector with thermal gasket of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Regarding claim 8, Noorbakhsh does not teach an end guide disposed at each end of the fluid conduit.
However, Ueda teaches an end guide disposed at each end of the fluid conduit (Ueda – C7, L52 and Fig. 4, T-piece #118 and C8, L11 and Fig. 4, seal ring #126 disposed on either end of the flow path through #84).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector with end guides of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noorbakhsh (US Pub. 2018/0151402), Ueda (US Patent 5,376,213), and Chew (US Patent 5,522,937), as applied to claims 1-8 above, and further in view of Morita (US Pub. 2005/0172903).
The limitations of claims 1-8 are set forth above.
Regarding claim 9, modified Noorbakhsh does not teach wherein at least one end guide includes a friction reducing coating disposed thereon. (Interpretation as supplied by the Examiner due to the 112b rejection).
However, Morita teaches wherein at least one end guide includes a friction reducing coating disposed thereon (Morita – [0029] and Figs 5A-C, resin layer #36).
Modified Noorbakhsh and Morita both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each/both end guide of modified Noorbakhsh to comprise the friction reducing coating of Morita in order to reduce damage to chamber components due to friction and chipping arising from differences in thermal expansion (Morita – [0008] and [0029]).

Claims 10-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noorbakhsh (US Pub. 2018/0151402) in view of Ueda (US Patent 5,376,213), Chew (US Patent 5,522,937), and optionally with Iwabuchi (US Patent 6,022,418) as an evidentiary reference.
The Examiner notes that Ueda is related to JPH06-181186A, which was disclosed by the Applicant in the IDS filed 5/25/2021.
Regarding claim 10, Noorbakhsh teaches a substrate support assembly ([0013] and Fig. 1, substrate support assembly #126) comprising: 
a base assembly ([0016] and Fig. 1, cooling plate #130) for supporting an electrostatic chuck ([0016] and Fig. 1, electrostatic chuck #174 provided support by stacked plate arrangement including #130); 
a facility plate ([0016] and Fig. 1, facility plate #145) coupled to the base assembly (Fig. 1, #145 coupled to #130); 
an insulating plate ([0016]: an insulator plate not shown) coupled to the facility plate ([0016]: disposed between the cooling plate #130 and the base plate #176); 
a ground plate ([0016] and Fig. 1, base plate #176) coupled to the facility plate (Fig. 1, #145 attached to #176); 
a fluid conduit ([0017] and Fig. 1, lines connecting fluid source #122 and cooling channels #190) disposed within the substrate support assembly disposed through the facility plate and the ground plate (Fig. 1, lines pass through #145 and #176).

Noorbakhsh does not explicitly teach wherein the insulating plate is a dielectric plate. 
However, the Examiner posits that it would be an inherent feature of insulating or dielectric bodies of a substrate support to comprise both insulating materials and dielectric materials, as would be known to one of ordinary skill in the art. 
In support of this assertion, Iwabuchi teaches wherein insulating plates commonly comprise dielectric materials (Iwabuchi – C3, L60-61, referring to dielectric bodies #4 and #5, see Fig. 6).
Alternatively/additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.


Noorbakhsh does not teach a connector coupled to the ground plate that houses a portion of the fluid conduit, the connector comprising a fastener disposed in a pocket formed in the ground plate, and a sliding seal surrounding a body of the connector.
However, Ueda teaches a connector (Ueda – C6, L7 and Figs. 1-4, joint device #80) coupled to the ground plate (Ueda – C2, L68 and Figs. 1-4, through bottom #6) that houses a portion of the fluid conduit (Ueda – C6, L24 and Fig. 4, coolant path #94), the connector comprising a fastener (Ueda – C7, L62 and Fig. 4, bolts securing #92) disposed in a pocket formed in the ground plate (Ueda – Fig. 4, bolts inside hollow cavity and secured into bottom #6), and a sliding seal (Ueda – C7, L68 and Fig. 4, O-ring #132) surrounding a body of the connector (Ueda – Fig. 4, surrounding an outer edge surface of #84).
Noorbakhsh and Ueda both teach chemical vapor deposition apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Modified Noorbakhsh does not teach a biasing assembly.
	However, Chew teaches a biasing assembly (Chew – C6, L42-43 and Fig. 15, conical spring washers #186 for bolts #188).
	Modified Noorbakhsh and Chew both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connector of modified Noorbakhsh to include the biasing assembly of Chew in order to secure pieces together without special torqueing requirements and maintain pressure while accommodating large dimensional changes (Chew – C3, L63-C4, L2).

Regarding claim 11, Noorbakhsh teaches wherein the substrate support assembly further comprises a bond layer ([0022] and Fig. 1, bonding layer #150) disposed on a top surface of the base assembly (Fig. 1, on top surface of cooling plate #130).

Regarding claim 12, Noorbakhsh does not teach wherein the connector is coupled to a lower surface of the ground plate by a thermal gasket.
However, Ueda teaches wherein the connector (Ueda – C6, L7 and Figs. 1-4, joint device #80) is coupled to a lower surface of the ground plate by a thermal gasket (Ueda – C7, L68 and Fig. 4, O-ring #134 surrounding outside edge of #84 facing #6).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector with thermal gasket of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Regarding claim 13, Noorbakhsh does not teach an end guide disposed at each end of the fluid conduit.
However, Ueda teaches an end guide disposed at each end of the fluid conduit (Ueda – C7, L52 and Fig. 4, T-piece #118 and C8, L11 and Fig. 4, seal ring #126 disposed on either end of the flow path through #84).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector with end guides of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Regarding claim 15, Noorbakhsh does not teach wherein the substrate support assembly further comprises a sleeve provided around the fluid conduit.
However, Ueda teaches a sleeve (Ueda – C7, L52 and Fig. 4, T-piece #118) provided around the fluid conduit (Ueda – C6, L24 and Fig. 4, path #94 through #84).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector with sleeve of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Regarding claim 16, Noorbakhsh does not teach wherein the sleeve includes a gap formed between an outer surface thereof and the base assembly, the dielectric plate, and the ground plate.
However, Ueda teaches wherein the sleeve (Ueda – C7, L52 and Fig. 4, T-piece #118) includes a gap formed between an outer surface thereof (Ueda – Fig. 4, gap formed between outer surface of #118) and the base assembly, the dielectric plate, and the ground plate (Ueda – Fig. 4, straight line can be drawn from #118, through the gap, to bottom #6, where the base/dielectric/ground plate is taught by Noorbakhsh and compared to #6).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector with sleeve of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Regarding claim 17, Noorbakhsh teaches a substrate support assembly ([0013] and Fig. 1, substrate support assembly #126) comprising: 
an electrostatic chuck ([0016] and Fig. 1, electrostatic chuck #174); 
a base assembly ([0016] and Fig. 1, cooling plate #130) coupled to the electrostatic chuck; 
a facility plate ([0016] and Fig. 1, facility plate #145) coupled to the base assembly; 
an insulating plate ([0016]: an insulator plate not shown) coupled to the facility plate ([0016]: disposed between the cooling plate #130 and the base plate #176); 
a ground plate ([0016] and Fig. 1, base plate #176) coupled to the facility plate; 
a fluid conduit ([0017] and Fig. 1, lines connecting fluid source #122 and cooling channels #190) disposed within the substrate support assembly disposed through the facility plate and the ground plate (Fig. 1, lines pass through #145 and #176).
 
Noorbakhsh does not explicitly teach wherein the insulating plate is a dielectric plate. 
However, the Examiner posits that it would be an inherent feature of insulating or dielectric bodies of a substrate support to comprise both insulating materials and dielectric materials, as would be known to one of ordinary skill in the art. 
In support of this assertion, Iwabuchi teaches wherein insulating plates commonly comprise dielectric materials (Iwabuchi – C3, L60-61, referring to dielectric bodies #4 and #5, see Fig. 6).
Alternatively/additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Noorbakhsh does not teach a connector coupled to the ground plate that houses a portion of the fluid conduit, the connector comprising a fastener disposed in a pocket formed in the ground plate, and a sliding seal surrounding a body of the connector.
However, Ueda teaches a connector (Ueda – C6, L7 and Figs. 1-4, joint device #80) coupled to the ground plate (Ueda – C2, L68 and Figs. 1-4, through bottom #6) that houses a portion of the fluid conduit (Ueda – C6, L24 and Fig. 4, coolant path #94), the connector comprising a fastener (Ueda – C7, L62 and Fig. 4, bolts securing #92) disposed in a pocket formed in the ground plate (Ueda – Fig. 4, bolts inside hollow cavity and secured into bottom #6), and a sliding seal (Ueda – C7, L68 and Fig. 4, O-ring #132) surrounding a body of the connector (Ueda – Fig. 4, surrounding an outer edge surface of #84).
Noorbakhsh and Ueda both teach chemical vapor deposition apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Modified Noorbakhsh does not teach a biasing assembly.
	However, Chew teaches a biasing assembly (Chew – C6, L42-43 and Fig. 15, conical spring washers #186 for bolts #188).
Modified Noorbakhsh and Chew both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connector of modified Noorbakhsh to include the biasing assembly of Chew in order to secure pieces together without special torqueing requirements and maintain pressure while accommodating large dimensional changes (Chew – C3, L63-C4, L2).

Regarding claim 18, Noorbakhsh teaches wherein the substrate support assembly further comprises a bond layer ([0022] and Fig. 1, bonding layer #150) disposed on a top surface of the base assembly (Fig. 1, on top surface of cooling plate #130).

Regarding claim 19, Noorbakhsh does not teach wherein the connector is coupled to a lower surface of the ground plate by a thermal gasket.
However, Ueda teaches wherein the connector (Ueda – C6, L7 and Figs. 1-4, joint device #80) is coupled to a lower surface of the ground plate by a thermal gasket (Ueda – C7, L68 and Fig. 4, O-ring #134 surrounding outside edge of #84 facing #6).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector with thermal gasket of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noorbakhsh (US Pub. 2018/0151402), Ueda (US Patent 5,376,213), Chew (US Patent 5,522,937), and optionally Iwabuchi (US Patent 6,022,418), as applied to claims 10-13 and 15-19 above, and further in view of Morita (US Pub. 2005/0172903).
The limitations of claims 10-13 and 15-19 are set forth above.
Regarding claim 14, modified Noorbakhsh does not teach wherein at least one end guide includes a friction reducing coating disposed thereon. (Interpretation as supplied by the Examiner due to the 112b rejection).
However, Morita teaches wherein at least one end guide includes a friction reducing coating disposed thereon (Morita – [0029] and Figs 5A-C, resin layer #36).
Modified Noorbakhsh and Morita both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each/both end guide of modified Noorbakhsh to comprise the friction reducing coating of Morita in order to reduce damage to chamber components due to friction and chipping arising from differences in thermal expansion (Morita – [0008] and [0029]).

Regarding claim 20, Noorbakhsh does not teach an end guide disposed at each end of the fluid conduit.
However, Ueda teaches an end guide disposed at each end of the fluid conduit (Ueda – C7, L52 and Fig. 4, T-piece #118 and C8, L11 and Fig. 4, seal ring #126 disposed on either end of the flow path through #84).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Noorbakhsh to include the connector with end guides of Ueda in order to thermally and electrically insulate coolant pipes, cooling blocks, and adjacent surfaces of the apparatus (Ueda – C13, L25-32).

Modified Noorbakhsh does not teach wherein at least one end guide includes a friction reducing coating disposed thereon. (Interpretation as supplied by the Examiner due to the 112b rejection).
However, Morita teaches wherein at least one end guide includes a friction reducing coating disposed thereon (Morita – [0029] and Figs 5A-C, resin layer #36).
Modified Noorbakhsh and Morita both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each/both end guide of modified Noorbakhsh to comprise the friction reducing coating of Morita in order to reduce damage to chamber components due to friction and chipping arising from differences in thermal expansion (Morita – [0008] and [0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar (US Patent 5,880,924) teaches a multi-layer substrate support with electrostatic chuck and ground electrode (Fig. 4). Moslehi (US Patent 6,138,745) teaches a thermally conductive chuck with sealing system (Fig. 7). Tsukamoto (US Pub. 2006/0027169) teaches a substrate support with a plurality of cooling passages (Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718      

/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718